Citation Nr: 0714354	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than July 30, 2002 
for the grant of service connection for numbness of the left 
upper face region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1994 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
chronic sinusitis and septal deformity operation included a 
service connection claim for residuals of the operation, 
including left facial numbness.  As the issue of service 
connection for left facial numbness was not specifically 
included in the August 1997 rating decision, an implied 
denial of that issue is construed in that rating decision.  

2.  The veteran's claim for service connection for loss of 
sensation in his mouth and jaw received in September 2002 is 
a request to reopen his claim for service connection for left 
facial numbness.  

3.  On January 7, 2005, the RO received documents from the 
veteran which included service department documents not 
previously obtained by the RO which noted in-service 
complaints of left cheek facial pain extending to the left 
jaw with paresthesias through the tongue.


CONCLUSION OF LAW

The requirements for establishment of an effective date of 
December 1, 1997 for service connection of numbness of the 
left upper face region have been met.  38 U.S.C.A. §§ 1110, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

I.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to July 30, 2002, for an award of service connection 
for numbness of the left upper face region.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

Historically, the veteran filed his original VA Form 21-526, 
Veteran's Application for Compensation or Pension, in August 
1997, prior to his discharge from service.  The veteran 
indicated that he had not previously filed a claim for any 
benefit with VA.  The VA Form 21-526 referenced "see 
attached" under the section entitled, "Nature and History 
of Disabilities."  A VA Form 21-4138. Statement in Support 
of Claim, received on the same day as the VA Form 21-526 list 
a Caldwell-Luc operation, chronic sinusitis/septal deformity 
operation, left inferior turbinate mass/mucocele operation, 
left leg fasciotomy operation, left inguinal hernia repair 
operation, left petrous apicectomy/cholesterol granuloma 
operation, and left ear hearing loss.  The VA Form 21-4138 
did not specifically list facial numbness.  

An August 1998 rating decision granted service connection for 
left superficial peroneal neuropathy, status post left lower 
leg fasciotomy; left inguinal hernia, status post repair; 
residuals, recurrent sinusitis, status post multiple sinus 
operations; profound left sided sensorineural hearing loss 
with intractable tinnitus, status post left 
tympanomastoidectomy for a cholesteatoma; and right ear 
hearing loss.

The veteran's argument essentially is that the issue for 
service connection for facial numbness was implied in his 
claim for service connection for his residuals of sinus 
surgeries.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006), the United States Court of Appeals for the 
Federal Circuit found that where a veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  

Applying the holding of Deshotel to this case, the Board 
finds that, as the veteran believed that the RO improperly 
failed to his address a claim for service connection for 
facial numbness, his remedy was either to file a timely 
direct appeal at that time or to file a CUE claim to reopen 
the 1997 rating decision.  Here, no direct appeal of the 1997 
rating decision was filed as to that issue, and the veteran 
has not raised the issue of CUE in that decision.  Thus, the 
August 1998 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  On 
July 30, 2002, the RO received a VA Form 21-4138 from the 
veteran indicating a desire to file service connection for 
loss of sensation in his mouth and jaw area secondary to left 
tympanomastoidectomy and due to multiple sinusitis surgeries.  
The Board finds that the July 30, 2002 correspondence can be 
construed as a request to reopen a claim for service 
connection for facial numbness.  

Where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. §§ 3.156, 3.400(q)(2).  That 
appears to be the situation in this case.  In January 2005, 
the veteran submitted additional service medical records, 
specifically a May 1997 addendum to the Medical Board Report 
which notes that a review of his medical records indicated 
that the veteran developed persistent left maxillary problems 
beginning in boot camp when the roots of a molar tooth 
extended into the sinus.  He underwent a Caldwell-Luc 
procedure and has experienced intermittent facial pain since 
that time.  It was also noted that he underwent removal of a 
mucocele in May 1995 and has experienced left cheek facial 
pain extending to the left jaw with paresthesias through the 
tongue.

Thus, the effective date would, under normal circumstances, 
be July 30, 2002, as that was the date of receipt of the 
veteran's current claim.  However, because this case involves 
the situation where new and material evidence was received, 
consisting of "a supplemental report from the service 
department, received...after the decision has become final," 
the prior decision as to that issue is "reconsidered" based 
on all the evidence, thus negating the finality of the August 
1998 rating decision regarding the issue of entitlement to 
service connection for left facial numbness.  

In reconsidering the claim, the Board notes that the March 
1998 VA examination report specifically noted that the 
veteran's cranial nerves 2 through 12 were intact 
bilaterally.  At the April 1998 VA examination, the veteran 
complained that he intermittently had left facial aching.  
However, there was no complaint of facial numbness; and no 
finding or diagnosis of any facial neuropathy was rendered.  
In addition, at the July 1999 VA examination, the veteran 
complained of a peculiar metallic taste on the left side 
tongue area when touching the outside of the left ear.  The 
examiner diagnosed an unusual neuralgia stimulated by 
touching the left ear producing a metallic sensation in the 
left tongue.  Again, there were no complaints of facial 
numbness.  

The January 2003 VA examination report, however, noted that 
the veteran provided a history of three sinus surgeries 
scattered between 1994 and 1995 and numbness in the left 
upper medial face from one of the surgeries in 1995.  A 
decreased sensation in the upper left medial aspect of the 
face inferior to the eye and lateral to the nose was 
demonstrated.  A diagnosis of numbness of the left upper face 
secondary to one of the veteran's sinus surgeries was 
rendered.      

Although the record is absent complaints, findings, or 
diagnoses of any left facial neuropathy at the VA 
examinations in March and April 1998, there is evidence that 
the veteran experienced left cheek facial pain extending to 
the left jaw with paresthesias through the tongue just months 
before being discharged from service.  In addition, the 
January 2003 VA examination report indicates that the veteran 
still has numbness of the left upper face.  Thus, the 
evidence is in equipoise as to whether the veteran had a 
current disability manifested by numbness of the left upper 
face region the day after his discharge from service.

Therefore, resolving all doubt in favor of the veteran, an 
effective date of December 1, 1997, the day after discharge, 
is warranted for service connection for numbness of the left 
upper face region.


ORDER

Entitlement to an effective date of December 1, 1997 for the 
grant of service connection for numbness of the left upper 
face region is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


